 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1566 
In the House of Representatives, U. S., 
 
July 30, 2010 
 
RESOLUTION 
Recognizing the 50th anniversary of the Student Nonviolent Coordinating Committee (SNCC) and the pioneering of college students whose determination and nonviolent resistance led to the desegregation of lunch counters and places of public accommodation over a 5-year period. 
 
 
Whereas, on February 1, 1960, 4 students, Joseph McNeil, Ezell Blair, Franklin McCain, and David Richmond, attending North Carolina Agricultural and Technical College in Greensboro, North Carolina, walked into Woolworth’s department store to purchase school supplies and then sat down at the store’s lunch counter for coffee; 
Whereas they were refused service at the lunch counter and stayed seated at the counter until the store closed; 
Whereas when they were forced to leave the store, they still had not been served; 
Whereas these same students recruited other students from Bennett College for Women and Dudley High School, and after a few days of sit-ins, protestors filled almost all 66 places at Greensboro’s Woolworth’s lunch counter, attracting the attention of local reporters; 
Whereas the actions of these 4 North Carolina A&T students sparked a national sit-in movement; 
Whereas by the end of February 1960, there were nonviolent sit-ins in more than 30 communities in 7 States; 
Whereas sit-ins spread to Charlotte, Winston-Salem, Durham, Raleigh, Fayetteville, and other cities in North Carolina; 
Whereas on February 9, students at Smith University in Charlotte, North Carolina, instituted numerous sit-ins with Friendship Junior College students in Rock Hill, South Carolina; 
Whereas most Charlotte lunch counters and restaurants eventually integrated their businesses; 
Whereas North and South Carolina students protested segregation in Rock Hill, South Carolina, to push integration and racial equality within local businesses; 
Whereas on February 11 and 12, sit-ins spread to Hampton, Virginia, and Rock Hill, South Carolina, respectively; 
Whereas on February 25, 40 students tried to sit-in at the Kress store in downtown Orangeburg, South Carolina; 
Whereas Kress’s lunch counter was closed and the stools were removed to prevent Blacks from promoting nonviolent resistance by sitting at a white-only facility; 
Whereas, on March 15, 1960, almost 1,000 students from South Carolina State and Claflin College began a peaceful march downtown to protest segregation and support sit-ins, and were attacked with clubs, tear-gas, and high-pressure fire hoses; 
Whereas almost 400 of the peaceful marchers were forced into a police stockade, it was the largest Freedom Movement mass arrest at that time; 
Whereas, on February 13, 1960, African-American students in Nashville, Tennessee, began a desegregation sit-in campaign called the Nashville Student Movement; 
Whereas racist violence escalated with harassment and beatings and many nonviolent protesters were arrested, overflowing the jails; 
Whereas 81 of the students were convicted of disorderly conduct and refused to pay the fine and chose instead to serve their time in jail; 
Whereas, on April 19, 1960 the home Alexander Looby, the attorney representing most students in the Nashville Student Movement, was destroyed by a terrorist bomb; 
Whereas the bomb on Looby’s home led to a nonviolent march to the Nashville City Hall where student activist Diane Nash confronted Mayor Ben West, forcing him to admit segregation was morally wrong; 
Whereas the Nashville sit-in movement led to it being the first major city to begin desegregation of its public facilities on May 10, 1960; 
Whereas, on February 22, 1960, the Civic Interest Group in Baltimore, Maryland, initiated sit-ins and pickets of department stores, ice cream parlors, and movie theaters; 
Whereas Baltimore restaurants agreed to integrate after a short period of time; 
Whereas Baltimore’s Civic Interest Group continued its nonviolent resistance campaign over the next several years to initiate integration of all Baltimore businesses; 
Whereas Atlanta University Center (AUC) students began sit-ins on March 15, 1960, after forming the Committee on Appeal for Human Rights that facilitated training sessions and workshops on the tactics of nonviolent resistance; 
Whereas Atlanta students focused on support of Atlanta’s African-American community to initiate boycott of all segregated stores; 
Whereas by September of 1961, many Atlanta store owners desegregated their lunch counters based on the Atlanta students’ commitment to integration; 
Whereas, on March 16, 1960, students in Savannah, Georgia, demanded the integration of public facilities and the hiring of African-American clerks and managers within stores; 
Whereas Savannah students won their integration demands by boycotting White-owned downtown stores; 
Whereas sit-ins in Memphis were launched on March 19, 1960, by students from LeMoyne College and Owen Junior College; 
Whereas Memphis students organized sit-ins at the main public library and local department stores; 
Whereas protests in Memphis continued throughout the summer of 1960 and resulted in the integration of the local bus lines and the City’s parks; 
Whereas, on March 28, 1960, students from Baton Rouge and New Orleans Southern and Xavier University, respectively, began nonviolent resistant sit-ins; 
Whereas Louisiana student activists were arrested for sit-ins, expelled from school and barred from all public colleges and universities within Louisiana; 
Whereas their peers called for a boycott of all classes until the expelled students were reinstated; 
Whereas the Louisiana boycotts continued for years and reached it’s height with the Freedom March in September 1963; 
Whereas the civil rights movement principle of peaceful protests spread throughout the South, and the Nation was captivated by the images of young people marching, praying, singing, demonstrating, and in many cases, being met with violence; 
Whereas by July 1960, Woolworth and Kress Stores agreed to serve all “properly dressed and well behaved people” regardless of race; 
Whereas on from April 15–17, 1960, with an $800 grant, 126 delegates from 58 student sit-in centers and from 12 different States, from the North and the South gathered at Shaw University in Raleigh, North Carolina, and formed the Student Nonviolent Coordinating Committee (SNCC) which lead to the national sit-in effort, and helped lead the “Freedom Rides” in 1961 and the historic March on Washington in 1963; 
Whereas SNCC was advised by Ella Baker, who was a former member of the Southern Christian Leadership Conference and worked as a field secretary and director of branches for the National Association of the Advancement of Colored People (NAACP); 
Whereas Ella Baker listened to the students and she encouraged their nonviolent efforts as a quiet leader of a grass-roots effort; 
Whereas SNCC learned from great planners like Jim Forman and A. Philip Randolph, and were inspired by Jim Lawson and Dr. Martin Luther King, Jr., and developed an unique, agile, determined, and organized approach to nonviolent action, that ultimately forced the desegregation of the South; 
Whereas by the end of April 1960, a sit-in had occurred in every southern State; 
Whereas by August 1961, one and a half years after the inception of the sit-ins, the movement had attracted over 70,000 participants and generated over 3,000 arrests; 
Whereas in addition to its goal of desegregating places of public accommodation, SNCC engaged in a voter registration program in some of the most segregated areas of the country; 
Whereas SNCC’s voter registration program culminated in 1964 with the Mississippi Summer Project, sponsored by the Council of Federated Organizations (SNCC, Congress of Racial Equality (CORE) and Southern Christian Leadership Conference (SCLC)), during which hundreds of volunteers, Black and White, from the North and South, coordinated and participated in voter registration projects and the formation of Freedom Schools; 
Whereas SNCC organized Freedom Schools which endeavored to eradicate fear and to educate African-Americans about their right to vote and participate in the democratic process; 
Whereas in 1964, SNCC helped organize the Mississippi Freedom Democratic Party (MFDP), which challenged the legitimacy and seating of Mississippi’s officially recognized Democratic Party; 
Whereas the national party decision-makers promised expansion of gender and racially based restrictions; 
Whereas in 1972 racially and gender based restrictions were formalized into the McGovern Rules, which outlawed explicitly racist local party affiliates; 
Whereas SNCC facilitated the organization and implementation of the nonviolent protests against segregation; 
Whereas SNCC worked with the NAACP to push the passage of the Civil Rights Act of 1964; and 
Whereas the enthusiasm of the students and the support they garnered for their pacifism in the face of hatred, led to the beginning of integration within the United States and the enactment of the Voting Rights Act of 1965: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 50th anniversary of the founding of the Student Nonviolent Coordinating Committee (SNCC); 
(2)recognizes and commemorate the significance and importance of SNCC and its role in organizing the national sit-in movement and the role that they played in the desegregation of United States society and for creating the political climate necessary to pass legislation to expand civil rights and voting rights for all people in the United States; 
(3)encourages the people of the United States to recognize and celebrate the legal victories of the national sit-in movement that sought to eradicate segregation in United States society; and 
(4)aspires to work with the same courage, determination, dignity, and commitment exemplified by those pioneering students who dared to challenge a segregated society by addressing modern-day inequalities and injustice. 
 
Lorraine C. Miller,Clerk. 
